ACCEPTED
                                                                                       03-15-00024-CR
                                                                                               6391092
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   8/6/2015 3:37:10 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-15-00024-CR

                                  In the                    FILED IN
                                                     3rd COURT OF APPEALS
                          COURT OF APPEALS               AUSTIN, TEXAS
                                 For the             8/6/2015 3:37:10 PM
                 THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                at Austin                    Clerk
                 ______________________________________

               On Appeal from the 368th Judicial District Court of
                          Williamson County, Texas
                        Cause Number 13-0686-K277
                ______________________________________

                         STEVEN ROE, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Steven Roe, Appellant herein, by and through his attorney

of record, Kristen Jernigan, and files this, his Motion for Extension of Time.   In

support of said motion, Appellant would show the Court the following:

      1.    Appellant’s brief is due in this case on August 7, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before October 6, 2015.

      3.     In the past sixty days, the undersigned has filed a brief in the
Fourteenth Court of Appeals in Cause Number 14-15-00030-CR, Miguel Macias v.
The State of Texas. The undersigned also filed briefs in the Thirteenth Court of
Appeals in Cause Numbers 13-13-00547-CR, 13-13-00548-CR, and
13-13-00549-CR, John Steen v. The State of Texas. In addition, the undersigned is
currently drafting a brief in the Cause Number 01-14-00641-CR, Cornelius Milan
Harper v. The State of Texas, which is a capital murder case in which the record
consists of seventy-one volumes. Further, the undersigned filed a Motion for Bond
Pending Final Determination of Appeal in the Thirteenth Court of Appeals in
Cause Number 13-13-00172-CR, Abraham Jacob Proenza v. The State of Texas in
a case in which the Thirteenth Court of Appeals reversed Mr. Proenza’s
conviction. Finally, the undersigned has made numerous court appearances and
has undertaken the tasks associated with the management of a solo attorney
practice.

       4.     The undersigned has filed one previous motion for extension of time
in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on October 6, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been emailed to John C.

Prezas, Appellate Attorney for the Williamson County District Attorney’s Office,

at jprezas@wilco.org on August 6, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                          2